Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
This application claims priority from Japanese Patent Application No. 2017-045339 filed on Mar. 9, 2017, the entire subject matter of which is incorporated herein by reference.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed after the mailing date of the Non-Final office action on 07/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This office action is in response to an amendment application received on 10/21/2020. In the amendment, applicant has amended claims 1-17. Claims 18-19 remain original. No new claim has been added and no claim has been cancelled.
For this office action, claims 1-19 have been received for consideration and have been examined. 
Response to Arguments
Claims rejections under 35 U.S.C. § 112
Applicant’s amendments and remarks have been reviewed by the examiner regarding claim rejections under 35 U.S.C. § 112(a) and 112(b) and appear to overcome the rejection. Therefore examiner has withdrawn both 112 rejections. 
Claims rejections under 35 U.S.C. § 102
	Applicant’s remarks and amendments with respect to rejection of claims under 35 U.S.C. § 102 have been reviewed by the examiner, and found to be persuasive, therefore examiner has withdrawn the 35 U.S.C. § 102 rejection. However, upon further search consideration, claims are rejected under newly found reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Dependent claims are also rejected due to same reasoning as applied to their parent claims. 
	Claim 1 and 11, limitation # 1 recites “receive first function information for identifying a first function from a specific device, the specific device being different from a first function execution device”. Part of this limitation “… the specific device” is considered outside the scope because claim is written from the point of “a server” performing the steps and this part of limitation is being performed by the “specific device”, however language exist in the claim. 
	It’s unclear to a potential infringer what is required for infringement. The hanging clause about the “specific device” exist in the claim language, yet they are outside the scope of “a server” being claimed, thus it’s unclear if they’re required for infringement or not.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20150277816A1) in view of Mori (US20150381842A1).
Regarding claims 1, 10 and 11, Adachi discloses:
	A non-transitory computer-readable medium having instructions that, when executed by a controller (i.e. controller 70) of a server (i.e. relay server 60), cause the controller to: 
i.e. functions of the service) and first enabling code (i.e. service-use setting information)in a memory of the server, in association with each other, the first enabling code being used to enable the first function (PRI [0039] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b; [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0089] The CPU 72 of the relay server 60 at S930 receives input of the setting change which is performed by the administrator of the relay server 60. One example of the setting change is change in the contents stored in the administration table TB1 (see FIG. 15)); 
	receive, in response to the first enabling code being input to the first function execution device after the first enabling code is transmitted to the specific device, the first enabling code from the first function execution device ([0073] The CPU 22 at S742 receives input of an instruction provided by the user. The CPU 22 at S745 determines a detail of the input instruction. When the instruction for the screen transition to the function list screen D2 is input (S745: DISPLAY OF FUNCTION LIST SCREEN D2), this flow goes to S531 in FIG. 2); and 
execute, in response to the first enabling code being is received from the first function execution device, a first enabling process (i.e. function information) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10. For example, in the case where a user A is operating the MFP 10, as indicated by a region R11 of the function limiting table TB11 illustrated in FIG. 16, the CPU 103 at S575 transmits function limiting information indicating that execution of the printing function and the copying function is limited).
Adachi fails to disclose:
	receive first function information for identifying a first function from a specific device, the specific device being different from a first function execution device; transmit, in response to the first function information being is received from the specific device, the first enabling code to the specific device.
However, Mori discloses:
receive first function information for identifying a first function (i.e. print data) from a specific device (i.e. PC 50), the specific device being different from a first function execution device (i.e. the device 10/multi-function peripheral (MFPs)) ([0026] The device 10 is connected to a personal computer (PC) 50 via the LAN 500. A driver program (hereinafter referred to as “driver”) for use of a function of the device 10 may be installed on the PC 50. The PC 50 on which the driver is installed can use the corresponding function of the device 10. For example, the PC on which a printer driver for use of the printing function is installed can transmit a print job containing print data created by the printer driver; [0056] with reference to FIG. 4, how the PC 50, the device 10, and the service providing server 200 are operated when the PC 50 performs printing using the device 10; [0057] When the PC 50 accepts an instruction for causing the device 10 to print an image based on data selected as data to be printed (hereinafter may be referred to as print target data), the PC 50 at T21 sends the device 10 a print job created by the printer driver installed on the PC 50 ); 
transmit, in response to the first function information being is received from the specific device, the first enabling code to the specific device ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a dedicated computing device between the restricted multifunction peripheral (MFP) device and the management server, as disclosed by Mori.

Regarding claim 10, it is a system claim and recites the same concept as claim 1 and therefore rejected on same grounds.
Regarding claim 11, it is a server claim and recites the same concept as claim 1 and therefore rejected on same grounds.
Regarding claims 2 and 12, the combination of Adachi and Mori discloses:
	The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to: 
determine, in response to the first enabling code is being received from the first function execution device, whether or not first completion information is stored in the memory in association with the first function information and the first enabling code, wherein the first completion information is information indicating that enabling of the first function identified by the first function information is completed in a second function execution device in response to reception of the first enabling code from the second function execution device (Adachi: FIG. 16; [0038]),  
wherein in response to it being determined that the first completion information is not stored in the memory, the first enabling process is executed, and wherein in response to itis being determined that the first completion information is stored in the memory, the first enabling process is not executed (Adachi: [0041]).
12, it is a server claim and recites the same concept as claim 2 and therefore rejected on same grounds.
Regarding claims 3 and 13, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, -3-wherein the memory stores a model name and executable function information indicating a function, which is executable by a function execution device having the said model name, in association with each other, for each of a plurality of model names, wherein the instructions further cause the computer to: 
receive a target model name from the first function execution device, wherein the target model name is a model name of the first function execution device; and determine, in response to the first enabling code and the target model name being received from the first function execution device, whether or not target executable function information in the memory indicates the first function identified by the first function information in the memory, wherein the target executable function information is associated with the target model name, and the first function information is associated with the first enabling code, wherein in  response to it being determined that the target executable function information indicates the first function, the first enabling process is executed; and wherein in response to it being determined that the target executable function information does not indicate the first function, the first enabling process is not executed (Adachi: FIG. 15-17; [0038-0041]).
Regarding claim 13, it is a server claim and recites the same concept as claim 3 and therefore rejected on same grounds.
Regarding claims 4 and 14, the combination of Adachi and Mori discloses:
Adachi: FIG. 15-17 [0038-0041]).
Regarding claim 14, it is a server claim and recites the same concept as claim 4 and therefore rejected on same grounds.
Regarding claims 5 and 15, the combination of Adachi and Mori discloses:
	The non-transitory computer-readable medium according to claim 4, wherein the instructions further causes the computer to: 
-5-determine whether or not the first function identified by the first function information is a predetermined function; and execute, in response to it being determined that the second completion information is stored in the memory and that the first function is the Adachi: [0040]).
Regarding claim 15, it is a server claim and recites the same concept as claim 5 and therefore rejected on same grounds.
Regarding claims 6 and 16, the combination of Adachi and Mori discloses:
	The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to: receive number-of-times information indicating a number of times from the specific device; store, in response to the first function information and the number- of-times information indicating N times being received from the specific device, the first function information and N pieces of enabling code in the memory in association with each other, wherein the N pieces of enabling code are different from each other, each of the N pieces of enabling code includes the first enabling code, and N is an integer of 2 or more; and -6-transmit, in response to the first function information and the number-of-times information indicating N times received from the specific device, the N pieces of enabling code including the first enabling code to the specific device, wherein in response to the first enabling code among the N pieces of enabling code being is input to the first function execution device by a first user after the N pieces of enabling code is transmitted to the specific device, the first enabling code is received from the first function execution device (Adachi: [0040]), 

receive, in response to third enabling code among the N pieces of enabling code being is input to a third function execution device by a second user after the N pieces of enabling code is transmitted to the specific device, the third enabling code from the third function execution device, wherein the third enabling code is different from the first enabling code, and the third function execution device is different from the first function execution device, wherein in response to the first enabling code is being received from the first function execution device, the first enabling process is executed, and wherein the instructions further causes the computer to: -7-execute, in response to the third enabling code is being received from the third function execution device, a second enabling process for enabling the first function in the third function execution device, wherein the first function is identified by the first function information in the memory associated with the third enabling code (Adachi: [0041]).
Regarding claim 16, it is a server claim and recites the same concept as claim 6 and therefore rejected on same grounds.
Regarding claims 7 and 17, the combination of Adachi and Mori discloses:
 The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to: 
receive second function information for identifying a second function, from the specific device, wherein the second function is different from the first function; store, in response to the second function information is being received from the specific device, the second function information and fourth enabling code in the memory in association with each other, wherein the fourth enabling code is different from the first enabling code; and transmit, in response to Adachi: [0041]).
Regarding claim 17, it is a server claim and recites the same concept as claim 7 and therefore rejected on same grounds.
Regarding claims 8 and 18, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, wherein the first enabling process is a process of transmitting enabling information to the first function execution device, and wherein the enabling information is information for changing a setting that prevents execution of the first function to a setting that allows the execution of the first function in the first function execution device including a program for executing the first function (Adachi: [0041]).
18, it is a server claim and recites the same concept as claim 8 and therefore rejected on same grounds.
Regarding claims 9 and 19, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, wherein the first enabling process is a process of changing a setting that prevents execution of the first function by the first function execution device to a setting that allows the execution of the first function by the first function execution device in the server (Adachi: [0042]).
Regarding claim 19, it is a server claim and recites the same concept as claim 9 and therefore rejected on same grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./             Patent Examiner, Art Unit 2432           
/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432